EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment to Claims
Authorization for this examiner’s amendment was given in an interview with Shen Bin (Daniel) Wu on September 27, 2021.
The application has been amended as follows:
Claims 6-10 have been cancelled.
Claim 11. (amended) A can body manufacturing system comprising a moving route on which a can body moves, which is branched to a plurality of branch routes at a branch part, the plurality of branch routes joining at a joining part on a downstream side of the branch part, the moving route including a joining route that is provided on a downstream side in the joining part, an inkjet printing apparatus provided to one branch route included in the plurality of branch routes, the inkjet printing apparatus performing printing onto a can body by an inkjet method; and a controller adapted to cause the system to perform a common processing to the can body onto which printing has been performed by the inkjet printing apparatus and the can body onto which printing has been performed by the plate printing apparatus along
The following is an examiner’s statement of reasons for allowance: Claim 11 has been amendment to overcome the previous rejection of record, while the other claims which were previously rejected have been cancelled.  Claims 1-5 were previously indicated allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) and copies of foreign documents in the IDS was submitted during the Interview of September 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Applicant attempted to submit copies of the US Publications cited in this IDS document and further resubmit a copy of the Notice of References cited from the previous Office Action, however, such documents are unnecessary and would merely amount to duplication of documents already on the record.  A copy of the IDS document having consideration markups is included with this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DAVID H BANH/Primary Examiner, Art Unit 2853